DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a light supporting secured within the chamber” the limitation is unclear, it appears that a word is missing.
Claim 16 recites “selecting the predetermined wavelength” it is unclear if “the predetermined wavelength” of line 9 is referring to the emitted wavelength of line 8. Line 9 is ambiguous, as the limitation can be understood as a second predetermined wavelength being selected after emitting a first predetermined wavelength or the limitation merely stating why the predetermined wavelength of line 8 was chosen in which case, is considered to be intended use. For the purpose of examination the 
Claims 2-9 and 17-20 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Grajcar (US 2014/0158050).
Regarding claim 1, Grajcar teaches an incubation chamber comprising: an incubation device (10) having a body (12) with an interior cavity (24) that houses a plurality of holding members therein that receive a plurality of eggs (para. 0040); a light supporting secured within the chamber and having a plurality of lighting devices emitting a narrow band wavelength on the plurality of eggs (para. 0044); a control system 
Regarding claim 2, Grajcar teaches wherein the control system controls a dimming device that is electrically connected to a timing device to automatically dim the lighting devices to provide the predetermined periods of light and dark (para. 0049).  
Regarding claim 3, Grajcar teaches wherein the timing device sets the daily pre- determined periods during each day of incubation (para. 0048).  
Regarding claim 5, Grajcar teaches wherein the daily pre-determined periods of light and dark during a 24-hour cycle occurs for a first incubation period of time (para. 0075).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over in Grajcar(US 2014/0158050). 
Regarding claim 6, Grajcar teaches a first incubation period of time is 0-6.5 days but fails to teach wherein the first incubation period of time is 15 days. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first incubation period of 15 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, providing a light treatment during a larger portion of the incubation period (i.e. 15 days) would allow one to study the effects of light at various stages of growth of an embryo).
Regarding claim 7, Grajcar teaches wherein the daily pre-determined periods of light and dark during the 24-hour cycle occurs for a second incubation period of time (para. 0075).  
Regarding claim 8, Grajcar teaches wherein the daily pre-determined periods of light and dark during the first incubation period is different than the daily pre-determined periods of light and dark during the second incubation period (para. 0075).
Regarding claim 9, Grajcar teaches wherein the second incubation period is 5 days (para. 0075, Alternatively, other periods …is contemplated).  
Claims 10- 19 are rejected under 35 U.S.C. 103 as being unpatentable over in Theilig (US 3147738) in view of Grajcar (US 2011/0101883) in view of Schonberg (US 4765337).
Regarding claim 10, Theilig teaches a method of increasing hatchability of a plurality of eggs in a commercial hatchery steps comprising: providing a sealed chamber for incubating a plurality of eggs within a controlled environment (cabinet 47, col. 33-35); providing an incubating device (rack 46) within the chamber having a body with an interior cavity that houses the plurality of eggs that are a predetermined egg type (col. 6, ll. 40-42) but fails to teach placing a lighting device within the chamber in spaced relation to the interior of the body; emitting a predetermined wavelength of light on the plurality of eggs for a predetermined period based upon the predetermined egg type.  However, Grajcar teaches placing a lighting device (LED lamp assemblies 120) within the chamber in spaced relation to the interior of the body (para. 0027). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Theilig’s system with a lighting device as taught by Grajcar to promote biological development throughout development stages (Abstract, Grajcar). And Schonberg teaches emitting a predetermined wavelength of light on the plurality of eggs for a predetermined period based upon the predetermined egg type (col. 3, ll. 13-22). It 
Regarding claims 11 and 12, Theilig as modified by Grajcar and Schonberg teaches the invention substantially as claimed and Schonberg further teaches wherein the predetermined egg type is a broiler/cobb egg (col. 3, ll. 13-22, broiler/cobb egg is a type of poultry egg). 
Regarding claim 13, Theilig as modified by Grajcar and Schonberg teaches the invention substantially as claimed and Schonberg further teaches wherein the narrow band of wavelengths are red wavelengths (col. 3, ll. 13-22). 
Regarding claim 14, Theilig as modified by Grajcar and Schonberg teaches the invention substantially as claimed and Schonberg further teaches wherein the narrow band of wavelengths is between 620 nm and 660 nm (claim 8). 
Regarding claim 15, Theilig as modified by Grajcar and Schonberg teaches the invention substantially as claimed and Schonberg further teaches wherein the narrow band of wavelengths is between 430 nm and 470 nm (col. 4, ll. 62-64, wavelength between 400 and 600 nanometers). 
Regarding claim 16, Theilig teaches a method of increasing hatchability of a plurality of eggs in a commercial hatchery steps comprising: providing a sealed chamber for incubating a plurality of eggs within a controlled environment (cabinet 47, col. 33-35); providing an incubating device (rack 46) within the chamber having a body with an interior cavity that houses the plurality of eggs that are a predetermined egg 
Regarding claim 17, see claim 13 for explanation.
Regarding claim 18, see claim 14 for explanation.
Regarding claim 19, Theilig as modified by Grajcar and Schonberg teaches the invention substantially as claimed and Grajcar further teaches the step of providing directional lighting elements (para. 0032). Regarding “to increase penetration of light through the plurality of eggs” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in Grajcar (US 2014/0158050) in view of Cash et al.  (US 7391297 henceforth Cash).
Regarding claim 20, Grajcar teaches the invention substantially as claimed but fails to teach wherein the control system communicates remotely with a hand held device to control the daily pre-determined periods of light and dark. However, Cash teaches a control system (100, col. 6, ll. 62-66) communicating remotely with a hand held device (101, col. 7, ll. 25-29 and 41-47). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Grajcar’s system with the lighting system as taught by Cash to configure the lighting control system to be wirelessly to allow the system to be easily maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647